FILED
                           NOT FOR PUBLICATION
                                                                           OCT 06 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SEVERINO RIVAC and WARLITA                       No.   14-15194
RIVAC,
                                                 D.C. No. 4:13-cv-01417-PJH
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

NDEX WEST, LLC; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                            Submitted October 6, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge, and SCHROEDER and NGUYEN, Circuit
Judges.

      Severino and Warlita Rivac appeal the dismissal of their action. The district

court issued its decision prior to the California Supreme Court’s decision in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Yvanova v. New Century Mortgage Corp., 365 P.3d 845 (Cal. 2016), which held

that a borrower had standing to bring a wrongful foreclosure action against the

foreclosing party on the grounds that the assignment of the promissory note and

deed of trust to the foreclosing party was void. In view of this subsequent

California authority, we remand to the district court to reconsider its holding in

light of Yvanova. We express no opinion as to the outcome of that inquiry.



      REMANDED.




                                           2